Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

Applicant's election with traverse of Group I, Species I, Claims 1-9 in the reply filed on 12/8/2021 is acknowledged.  
Further claim 6 drawn to fig 12 and claim 7 drawn to fig 13 are withdrawn since they are drawn to different species.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 8/30/2018.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hiew (US 20090190277 A1, hereinafter Hiew)
1. Hiew teaches a solid state drive apparatus comprising: 
a case (610, fig 14) including a base (612) and side walls (614), the side walls extending perpendicular to the base along a circumference of the base (fig 14);  
an electrostatic prevention structure (616) protruding from at least a partial surface of the base, the electrostatic prevention structure including a metal pillar (since 616 is a part of metal housing 610, also see fig 14) and an electrostatic absorbing member (top of ESD connecting poles 616 which are inserted into 506, fig 14), the metal pillar being spaced apart from the side walls of the case (fig 14), and the electrostatic absorbing member being irremovably fixed to at least a partial surface of the metal pillar (fig 14);   a package substrate module (500) on the electrostatic prevention structure in the case (fig 14); and   a cover (see [0071] and figs 6a, 6b) covering the case and the package substrate module (figs 6).

2. Hiew teaches the solid state drive apparatus of claim 1, wherein the metal pillar is integrated with the case such that the metal pillar is integrated with the base and the side walls of the case ([0063] recites ‘ESD connecting poles 616 extending upward from base 612’, see also fig 14).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiew in view of Nagareda (US 20080055861 A1, hereinafter Nagareda)
3.  Hiew teaches the solid state drive apparatus of claim 1, wherein a height of the metal pillar is less than that of the side walls of the case (fig 14), however Hiew fails to teach:
the electrostatic absorbing member includes a ferrite magnet on an upper surface of the metal pillar, the electrostatic absorbing member configured to absorb static electricity permeating from an outside of the case.
Nagareda teaches an electrostatic absorbing member (52, fig 4) includes a ferrite magnet [0055] on an upper surface of the metal pillar, the electrostatic absorbing member configured to absorb static electricity permeating from an outside of the case ([0053] indicates elements 30, 32, see also fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Nagareda into the device of Hiew. The ordinary artisan would have been motivated to modify Hiew in the above manner for the purpose of having better ESD protection by using materials with a high loss at a high frequency as well as a high impedance at a high frequency (Nagareda [0052]).

8.  Hiew teaches the solid state drive apparatus of claim 1, but fails to teach: 
an additional electrostatic absorbing member spaced on a circumference of the metal pillar or on the electrostatic absorbing member such that the additional electrostatic absorbing member is separated from the side walls by a distance.
Nagareda teaches an additional electrostatic absorbing member (52, fig 4) spaced on a circumference of the metal pillar or on the electrostatic absorbing member such that the additional electrostatic absorbing member is separated from the side walls by a distance (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Nagareda into the device of Hiew. The ordinary artisan would have been motivated to modify Hiew in the above manner for the purpose of having better ESD protection by using materials with a high loss at a high frequency as well as a high impedance at a high frequency (Nagareda [0052]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiew in view of KR 20170052983 A (hereinafter KR)
4. Hiew teaches the solid state drive apparatus of claim 1, but fails to teach: 
a heat transmitting material member on the electrostatic absorbing member.
KR (paragraph 0059) teaches a heat transmitting material member (conductive TIM bonding) on the electrostatic absorbing member (190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by KR into the device of Nishizawa. The ordinary artisan would have been motivated to modify Nishizawa in the above manner for the purpose of preventing overheating.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiew in view of CN101425324A (hereinafter CN)
5. Hiew teaches the solid state drive apparatus of claim 1, wherein the package substrate module (500) comprises: 
a package base substrate (510, [0062], fig 13B) and a semiconductor chip (IC components, [0020]), the semiconductor chip being on at least one surface of an upper surface and a lower surface of the package base substrate (since the metal layer is sandwiched between prepreg layers) with a height of the metal pillar being less than that of the side walls of the case (fig 14) 
CN101425324A teaches a package base substrate (110) and a semiconductor chip (page 6 recites ‘In addition, the memory Chip 120 and controller chip 125, passive components and other logic components, and integrated circuits (not shown) are disposed on single or double sides of surfaces 112 and 113’), the semiconductor chip being on at least one surface of an upper surface and a lower surface of the package base substrate (fig 1a) with a height of the metal pillar being less than that of the side walls of the case (fig 1a) such that the semiconductor chip is electrically isolated from the electrostatic absorbing member irremovably fixed to the partial surface of the metal pillar (page 5 recites ‘Accordingly, each of the specific embodiments described herein includes tools useful to avoid ESD damage by providing a current path from the SSD PCBA covering the IC to the several open-frame support type housings of the present invention’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by CN into the device of Hiew. The ordinary artisan would have been motivated to modify Hiew in the above manner for the purpose of having extra ESD protection by providing another grounding path (since CN has a grounding path through the socket 135 as well as to the several open-frame support type housings).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiew in view of Kim (US 20150131242 A1, hereinafter Kim)
9. Hiew teaches the solid state drive apparatus of claim 1, wherein the metal pillar comprises:  a heat dissipation device configured to dissipate heat generated by the package substrate module to outside the solid state drive apparatus (since 610 is made of metal).
However one may argue that Hiew fails to specifically teach a heat dissipation device configured to dissipate heat generated by the package substrate module to outside the solid state drive apparatus.
Kim teaches a heat dissipation device configured to dissipate heat generated by the package substrate module to outside the solid state drive apparatus ([0040] recites ‘the projection portions 121a, 121b, and 121c may be made of the same material as the cases 10 and 12, or may be made of a material that is different from the material of the cases 10 and 12, but can be soldered and has superior thermal conductivity’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim into the device of Nishizawa. The ordinary artisan would have been motivated to modify Hiew in the above manner for the purpose of preventing overheating.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not made moot by the new rejections as shown above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841